Exhibit 10.1

EXECUTION VERSION

FORBEARANCE AGREEMENT AND AMENDMENT TO CREDIT AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), dated as of May 26, 2020, to that
certain Credit Agreement, dated as of August 9, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Endologix, Inc., as borrower (“Borrower”), the Lenders party
thereto from time to time (collectively, the “Lenders”), and Deerfield ELGX
Revolver, LLC, as agent for itself and the Lenders (in such capacity, the
“Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement.

RECITALS

WHEREAS, Borrower, the Lenders and the Agent are parties to the Credit
Agreement;

WHEREAS, the Borrower has advised the Agent that the Borrower expects that the
financial statements to be attached to the Company’s quarterly report on Form
10-Q for the fiscal quarter ending March 31, 2020 will include a statement in
the footnotes thereto that indicates there is substantial doubt about the
Company’s ability to continue as a going concern within one year after the date
of such financial statements;

WHEREAS, as a result of such statement in the 10-Q, the Company shall have
failed to comply with Section 5.05(c) of the Credit Agreement and accordingly,
as of the date such Form 10-Q is filed (the “Default Date”), an Event of Default
shall occur and be continuing pursuant to Section 8.02 of the Credit Agreement
(the “Reporting Default”);

WHEREAS, as a result of the foregoing circumstances, an event of default shall
also occur and be continuing under the Term Credit Agreement, and accordingly an
Event of Default shall occur and be continuing pursuant to Section 8.08 of the
Credit Agreement (the “Cross Default” and, collectively with the Reporting
Default, the “Specified Defaults”);

WHEREAS, Borrower has requested that during the Forbearance Period (as
hereinafter defined), the Agent and the Lenders party hereto (sometimes referred
to herein individually as a “Lender Party,” and collectively as the “Lender
Parties”) agree to forbear from exercising any of their Default or Event of
Default related rights and remedies against Borrower and the other Loan Parties
solely with respect to the Specified Defaults in accordance herewith that would
otherwise be exercisable by the Lender Parties but for this Agreement; and

WHEREAS, subject to the terms and conditions set forth herein, the Lender
Parties are willing to agree to such a forbearance but only on the terms and
conditions contained in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Confirmation by Borrower of Specified Defaults. Borrower and each
other Loan Party each acknowledges and agrees that the Specified Defaults shall
constitute Events of Defaults on the Default Date under Sections 8.02 and 8.08
of the Credit Agreement, and (ii) no



--------------------------------------------------------------------------------

Events of Default or Defaults (other than the Specified Defaults) have occurred
and are continuing as of the date hereof.

SECTION 2. Amounts Owing. All Obligations owing pursuant to the terms of the
Loan Documents, including interest, fees, expenses and other charges, are
validly owing and are not subject to any right of offset, deduction, claim, or
counterclaim in favor of any Loan Party.

SECTION 3. Forbearance; Forbearance Default Rights and Remedies.

(a)    Effective as of the date hereof, in reliance upon the representations,
warranties and covenants of the Loan Parties contained in this Agreement, and
solely upon the terms and subject to the conditions of this Agreement, each of
the Lender Parties agrees that until the termination or expiration of the
Forbearance Period, such Lender Party will forbear from exercising any of their
Default or Event of Default related rights and remedies (whether under the
Credit Agreement, any other Loan Document, or at law or in equity) against
Borrower, any other Loan Party or any of their subsidiaries or affiliates solely
with respect to the Specified Defaults. As used herein, the term “Forbearance
Period” shall mean the period beginning on the date hereof and ending on the
earlier of (i) a Forbearance Termination Event (as defined below) and
(ii) June 15, 2020; provided that, notwithstanding anything to the contrary
herein, the Forbearance Period shall terminate automatically and without notice
of termination immediately upon (A) the occurrence of any Event of Default
(other than the Specified Defaults), or (B) the termination or expiration of any
other forbearance granted by another creditor pursuant to the Term Loan
Forbearance Agreement (as defined below).

(b)    The occurrence of any of the following events or circumstances shall
immediately and automatically constitute a termination event with respect to the
Forbearance Period (each, a “Forbearance Termination Event”) unless waived by
the Agent at the request of Lender Parties representing a majority of the
principal amount of Loans held by all of the Lender Parties and outstanding
under the Credit Agreement:

 

  i.

the occurrence of any Default or Event of Default under the Credit Agreement or
any other Loan Document that is not a Specified Default;

 

  ii.

the occurrence of any breach by the Borrower, any Loan Party or any of their
respective Subsidiaries of any covenant, term or other provision of this
Agreement, including, without limitation, any of the Milestones (as defined
below) or other covenants set forth in Section 5 below;

 

  iii.

any representation or warranty made by the Borrower or any Loan Party herein or
which is contained in any certificate, document or financial or other statement
furnished by the Borrower at any time under or in connection with this Agreement
or otherwise shall prove to have been inaccurate in any material respect on or
as of the date made;

 

  iv.

the commencement of any action, suit, litigation or other proceeding against the
Agent or any Lender Party (i) by any Loan Party; or (ii) by any Person asserting
claims relating in any way to any of the Borrower, any Loan Party, the Credit
Agreement, the Loan Documents, or the Collateral;

 

2



--------------------------------------------------------------------------------

  v.

any payment, or setting aside of funds, by the Borrower, any Loan Party, or any
of their respective Subsidiaries for the purpose of making any payments, or
otherwise transfer any economic value to any direct or indirect equity holder of
the Borrower in its capacity as such;

 

  vi.

any payment, or setting aside of funds, by the Borrower, any Loan Party, or any
of their respective Subsidiaries, including with respect to interest, principal,
fees, expenses, indemnification or otherwise, on account of or in connection
with any Indebtedness for borrowed money (other than with respect to the Credit
Agreement, the Term Credit Agreement and Capital Leases existing as of the date
hereof) or make any payment with respect to interest or principal on account of
any such Indebtedness; or

 

  vii.

the Borrower or any Loan Party shall make or enter into during the Forbearance
Period any amendment, waiver, supplement or other modification to any employment
agreement or employee compensation plan, in each case, solely to the extent such
agreement or compensation plan relates to an Executive Officer (as defined
below), or pay or cause to be paid any amount contemplated by such agreements or
plans before the date on which such amount becomes due and payable pursuant to
the terms of the such agreements or plans, as applicable, (other than in
accordance with the terms of such agreements or plans described in Schedule I
hereto as in effect immediately prior to the effectiveness of this Agreement or
the Company’s 2020 Change of Control Bonus Plan in the form provided to the
Agent on or prior to the date hereof (provided that no payments shall be made
pursuant to such 2020 Change of Control Bonus Plan unless (i) prior to or
concurrently with such payments the Obligations, as well as the “Obligations”
under and as defined in the Term Credit Agreement, shall have been indefeasibly
paid in full in cash and (ii) such payments are made in connection with the
consummation of an out-of-court transaction and not in connection with, in
anticipation of or following an Insolvency Proceeding)) or pay or cause to be
paid any bonus, incentive, retention, severance, change of control or
termination payments pursuant to the terms of such agreements or plans (other
than in accordance with the terms of such agreements or plans as in effect
immediately prior to the effectiveness of this Agreement or the Company’s 2020
Change of Control Bonus Plan subject to the limitations above), as applicable,
including, without limitation, any transaction or other bonus previously awarded
but unpaid (it being understood by the parties hereto that “Executive Officer”
means the Borrower’s Chief Executive Officer, Chief Financial Officer, Chief
Administrative Officer, General Counsel, or Principal Accounting Officer).

(c)    Upon the expiration or termination of the Forbearance Period, the
agreement of the Lender Parties hereunder to forbear from exercising their
respective Default or Event of Default related rights and remedies with respect
to the Specified Defaults shall immediately terminate without the requirement of
any demand, presentment, protest, or notice of any kind, all

 

3



--------------------------------------------------------------------------------

of which Borrower and the other Loan Parties each waives. Borrower and the other
Loan Parties each agree that any or all of the Lender Parties may at any time
thereafter proceed to exercise any and all of their respective rights and
remedies under any or all of the Credit Agreement, any other Loan Document
and/or applicable law, including, without limitation, their respective rights
and remedies with respect to the Specified Defaults.

(d)    Each of the Lender Parties hereby authorizes and requests that the Agent
enter into this Agreement.

(e)    This Agreement is limited in nature and nothing contained herein is
intended, or shall be deemed or construed, to (i) constitute a waiver of any
Specified Default or any existing or future Defaults or Events of Default
(including any Event of Default arising from the Specified Defaults) or
compliance with any term or provision of the Loan Documents or at law or in
equity, (ii) establish a custom or course of dealing between the Loan Parties,
on the one hand, and the Agent and/or any Lender Party, on the other hand, or
(iii) waive, alter or impair the obligations or any of the rights or remedies of
the Agent or the Lender Parties under the Loan Documents, at law or in equity.

(f)    For the avoidance of doubt and notwithstanding anything to the contrary
in this Agreement or in any Loan Document, to the extent that the Credit
Agreement or any other Loan Document prohibits, restricts or limits the use of
or reliance on any “basket” by any of the Loan Parties or any of their
respective Subsidiaries upon the occurrence and during the continuance of a
Default or Event of Default, or includes any other limitation, restriction or
prohibition on certain actions or inactions that may be taken or omitted or
otherwise acquiesced to by or on behalf of the Borrower or any other Loan Party
pursuant to the Credit Agreement or any other Loan Document, then,
notwithstanding the forbearance provided herein with respect to the Specified
Defaults, such prohibition, restriction or limitation shall continue to apply
during the Forbearance Period and thereafter so long as the Specified Defaults
or any other Default or Event of Default exists, and nothing herein shall be
construed as permitting the Loan Parties or any of their Subsidiaries to take
any action that is not permitted to be taken, or have any right not allowed,
upon the occurrence and during the continuance of a Default or Event of Default
pursuant to the terms of the Loan Documents.

(g)    The Borrower and certain of the Loan Parties have the following bank
accounts that are no longer in use: (i) account ending in 5279 at Wells Fargo
Bank, N.A. in the name of Endologix, Inc.; (ii) account ending in 5311 at Wells
Fargo Bank, N.A. in the name of Endologix, Inc.; (iii) account ending in 8640 at
SVB Bank in the name of Trivascular, Inc.; (iv) account ending in 8709 at SVB
Bank in the name of Trivascular, Inc.; and (v) account ending in 7400 at SVB
Bank in the name of Trivascular Sales LLC (collectively, the “Bank Accounts”).
After the Agreement Effective Date, the Borrower and the applicable Loan Parties
shall be permitted to close the Bank Accounts and immediately transfer any
remaining balances to the operating account ending in 1702 at Bank of America,
N.A., so long as such operating account is and remains subject to a Control
Agreement at all times.

SECTION 4. Effect of Forbearance. For the avoidance of doubt, the Borrower and
each other Loan Party hereby acknowledges and agrees that this Agreement is a
Loan Document. Except as expressly stated herein, the provisions of the Credit
Agreement and the other Loan Documents have not been modified except as
expressly set forth herein, are and shall remain in

 

4



--------------------------------------------------------------------------------

full force and effect in accordance with their terms, and shall constitute and
remain as the legal, valid, binding, and enforceable obligations of the Borrower
and the other Loan Parties, all of which are ratified and affirmed in all
respects and shall continue in full force and effect. The parties hereto agree
that the running of all statutes of limitation and the doctrine of laches
applicable to all claims or causes of action that the Agent and/or any Lender
may be entitled to take or bring in order to enforce its rights and remedies
against the Borrower and/or any Loan Party are, to the fullest extent permitted
by law, tolled and suspended during the Forbearance Period.

SECTION 5. Covenants. Each of the Loan Parties hereby covenants and agrees as
follows:

(a)    Weekly Cash Flow Forecast and Budget. On the Agreement Effective Date,
the Borrower shall deliver to Agent: a 13-week rolling cash flow forecast for
Borrower and Subsidiaries including a forecast of expenditures for the upcoming
13-week period by Borrower and Subsidiaries (as may be amended from time to time
with the prior written consent of Agent, the “Budget”). On each Friday
thereafter, beginning with Friday, May 15, 2020, during the period prior to the
Forbearance Termination Date, Borrower shall deliver to Agent a report
reconciling the actual performance for the week ending the preceding Friday with
the projected performance pursuant to the previous week’s Budget, which report
shall include (1) a calculation of the variance between actual and projected
cash receipts and disbursements, (2) a narrative description of any material
variances from, or changes to, the Budget, (3) the aggregate amount of payments
made during such period and (4) the aggregate book cash balance of the Borrower
and Subsidiaries as of the close of such period, in each case, in form and
detail certified by the Borrower’s financial advisor and reasonably acceptable
to Agent. The first variance report delivered on May 15, 2020 will be a draft
report. Effective, May 22, 2020, the weekly variance report will be a final
report each week thereafter.

(b)    Weekly Calls. Borrower and its investment banker shall conduct weekly
calls with Agent and its representatives and provide a written report to the
Agent and its representatives detailing the number of potential buyers contacted
and the status of discussions with such potential buyers to the Agent and its
representatives and such other information regarding the status of the sale and
marketing process as the Agent may reasonably request. Information regarding the
sale process received by Agent shall remain confidential and Agent and its
representatives agree that they shall have no contact with any potential buyer
without the permission of the Borrower, in each case, in accordance with and to
the extent set forth in the Non-Disclosure Agreement, dated as of April 6, 2020,
between Deerfield Management Company, L.P. and the Borrower (as amended or
extended from time to time).

(c)    Sale Milestones. Borrower shall use commercially reasonable efforts to
complete a marketing and sale process in accordance with the deadlines specified
below, which deadlines in all cases may be extended by written agreement of
Agent (collectively, the “Milestones”). Failure to meet any of the Milestones
shall constitute a Forbearance Termination Event. The Milestones are as follows:

(i)    no later than May 13, 2020, populate an on-line data room with
substantially all relevant, material and available phase I information with
respect to the sale or other disposition of the Borrower’s assets;

 

5



--------------------------------------------------------------------------------

(ii)    no later than May 13, 2020, make available the same management
presentations and marketing, financial and other documentation and information
related to the asset sale process to participating potential bidders of the
Borrower’s assets and provide a copy of the same to the Agent and its
representatives concurrently with the first delivery thereof to any potential
bidder; and

(iii)    no later than May 31, 2020, populate the on-line data room with
substantially all remaining relevant, material and available information with
respect to the sale or other disposition of the Borrower’s assets.

(d)    Notice of Forbearance Termination Events. Each Loan Party shall provide
written notice to the Agent and to counsel to the Lender Parties within one
(1) business day of its obtaining knowledge of the occurrence of any Forbearance
Termination Event, which notice shall state that such event has occurred and set
forth, in reasonable detail, the facts and circumstances that gave rise to such
event.

(e)    Fees and Expenses. Without limiting the obligations of the Loan Parties
under the Loan Documents, the Borrower agrees to pay on demand all costs and
expenses of the Agent and the Lenders in connection with the preparation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder, including, without limitation, the fees and
out-of-pocket expenses of Sullivan & Cromwell LLP, as outside counsel to the
Lender Parties, with respect thereto.

SECTION 6. Amendments to Loan Documents. As of the Agreement Effective Date,
each of the Loan Parties and the Lender Parties agree as follows:

(a)    No Conversions or Exchanges. Notwithstanding anything in the Credit
Agreement or any other Loan Document to the contrary, from and after the date
hereof, no Lender shall be required to make any Loans or extend any other credit
under the ABL Credit Agreement.

(b)    Permitted Investments. Clause (n) of the definition of “Permitted
Investments” in the Credit Agreement is amended and restated to read in its
entirety as follows:

“(n) so long as no Default or Event of Default has occurred and be continuing at
the time thereof or would result therefrom, other Investments in an amount not
exceeding $5,000,000 in the aggregate; provided, that, such Investments shall be
subject to the proviso at the end of this definition;”

SECTION 7.    Interest Rate. Commencing on the Default Date and for so long as
the Specified Defaults shall be continuing under the Credit Agreement, all
Obligations shall accrue interest at a rate per annum equal to the interest rate
otherwise in effect for the Loans plus two percent (2%) per annum in accordance
with Section 2.05(c)(ii) of the Credit Agreement.

SECTION 8. Representations and Warranties. To induce the Lenders and the Agent
to execute and deliver this Agreement, on behalf of itself and the other Loan
Parties, Borrower hereby represents and warrants to the Lenders and the Agent
that:

(a)    as of the date hereof, and after giving effect to this Agreement, the
representations and warranties set forth in Article IV of the Credit Agreement
and in the other

 

6



--------------------------------------------------------------------------------

Loan Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such earlier date;

(b)    immediately before and after giving effect to this Agreement, no Default
or Event of Default (other than any Specified Default) has occurred and is
continuing;

(c)    each of Borrower and each other Loan Party has taken all necessary action
to authorize the execution, delivery and performance of this Agreement, this
Agreement has been duly executed and delivered by each of Borrower and each
other Loan Party and this Agreement is the legal, valid and binding obligation
of each of Borrower and each other Loan Party, enforceable against it in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general principles of law; and

(d)    other than the Third Party Forbearance Agreement (as defined below) with
respect to the Term Credit Agreement (the “Term Loan Forbearance Agreement”), as
of the date hereof, no Third Party Forbearance Agreements exist.

SECTION 9. Effectiveness. This Agreement shall become effective at the time (the
“Agreement Effective Date”) that all of the following conditions precedent have
been met:

(a)    Agreement. The Agent shall have received duly executed signature pages
for this Agreement signed by the Agent, the Lender Parties, Borrower and other
Loan Parties;

(b)    Representations and Warranties. The representations and warranties
contained in Section 8 shall be true and correct;

(c)    Term Loan Forbearance Agreement. The Term Loan Forbearance Agreement
shall be effective and on terms acceptable to the Lender Parties;

(d)    Expenses: (i) The Borrower shall have paid in full to the extent invoiced
at least two (2) business days prior to the satisfaction of the condition set
forth in Section 6(a) all of the reasonable and documented fees and expenses of
(A) Sullivan & Cromwell LLP, as counsel to the Lenders Parties and (B) to the
extent then due and payable pursuant to the terms of its fee letter, Houlihan
Lokey, as financial advisor to the Lender Parties (the “Advisor”); and (ii) each
Loan Party hereby reconfirms its joint and several obligations pursuant to the
Credit Agreement to pay and reimburse the Agent and the Lender Parties for all
reasonable costs and expenses (including, without limitation, the fees of
Sullivan & Cromwell LLP and the Advisor referred to in clause (i)(y) above)
incurred in connection with the negotiation preparation, execution and delivery
of this Agreement and all other documents and instruments delivered in
connection herewith; and

SECTION 10. Reaffirmation of Guarantee and Security. Each Loan Party, by its
signature below, hereby agrees that:

(a)    (i) after giving effect to this Agreement, the Credit Agreement, Security

 

7



--------------------------------------------------------------------------------

Agreement and each other Loan Document shall continue to be in full force and
effect and (ii) affirms and confirms all of its obligations and liabilities
under the Credit Agreement, the Guaranty and Security Agreement and each other
Loan Document, in each case after giving effect to this Agreement, including its
guarantee of the Obligations and the pledge of and/or grant of a security
interest in its assets as Collateral pursuant to the Agreement to secure such
Obligations, all as provided in the Guaranty Security Agreement as originally
executed, and acknowledges and agrees that such obligations, liabilities,
guarantee, pledge and grant continue in full force and effect in respect of, and
to secure, the Obligations under the Credit Agreement and the other Loan
Documents, in each case after giving effect to this Agreement; and

(b)    after giving effect to this Agreement, each Lien granted by it to the
Agent for the benefit of the Secured Parties under each of the Loan Documents to
which it is a party shall (i) continue in full force and effect during the term
of the Credit Agreement and (ii) continue to secure the Obligations, in each
case on and subject to the terms and conditions set forth in the Credit
Agreement and the other Loan Documents.

SECTION 11. Release.

(a)    In consideration of this Agreement and agreements of the Agent and Lender
Parties contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Borrower and the other
Loan Parties (collectively, the “Releasing Parties”), each on behalf of itself
and its successors, assigns, and other legal representatives hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges Agent,
the Lender Parties, solely in their capacities as Lenders, and their respective
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives, in each case solely in their capacities relative to the Lender
Parties and not in any other capacity such party may have relative to the
Releasing Parties (Agent, each Lender Party, and all such other Persons being
hereinafter referred to collectively as the “Releasees” and individually as a
“Releasee”), of and from all demands, actions, causes of action, suits,
covenants, contracts, controversies, agreements, promises, sums of money,
accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower, the Loan Parties or any of their respective
successors, assigns or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Agreement, for or on account
of, or in relation to, or in any way in connection with the Credit Agreement or
any of the other Loan Documents or transactions thereunder (any of the
foregoing, a “Claim” and collectively, the “Claims”). Each Releasing Party
expressly acknowledges and agrees, with respect to the Claims, that it waives,
to the fullest extent permitted by applicable law, any and all provisions,
rights, and benefits conferred by any applicable U.S. federal or state law, or
any principle of U.S. common law, that would otherwise limit a release or
discharge of any unknown Claims pursuant to this Section 11. Furthermore, each
of the Releasing Parties hereby absolutely, unconditionally and irrevocably
covenants and agrees with and in favor of each Releasee that it will not sue (at
law, in equity, in any regulatory

 

8



--------------------------------------------------------------------------------

proceeding or otherwise) any Releasee on the basis of any Claim released and/or
discharged by the Releasing Parties pursuant to this Section 11. The foregoing
release, covenant and waivers of this Section 11 shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment or prepayment of any of the Loans, or the
termination of the Credit Agreement, this Agreement, any other Loan Document or
any provision hereof or thereof.

(b)    Each Releasing Party understands, acknowledges and agrees that its
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

(c)    Each Releasing Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

SECTION 12. Incorporation by Reference. Article X (Waivers; Indemnification) ,
Article XI (Notices), Article XII (Choice of Law and Venue; Jury Trial Waiver;
Judicial Reference Provision), Article XIII (Assignments and Participations;
Successors), Article XIV (Amendments; Waivers) and Article XVII (General
Provisions) of the Credit Agreement are each hereby incorporated by reference as
if set forth herein in their entirety.

SECTION 13. More Favorable Terms. To the extent that any other forbearance,
standstill or other similar agreement entered into by the Borrower or any Loan
Party (any such agreement, a “Third Party Forbearance Agreement”), or any
amendment to any Third Party Forbearance Agreement, in each case, entered into
or agreed after the date of this Agreement and during the Forbearance Period,
provides any benefit or right (including, without limitation, the benefit of a
forbearance period of shorter duration than the Forbearance Period) to any
creditor party thereto that is more favorable than the benefits and rights
provided to the Agent and the Lenders under this Agreement, taking into account
the terms and conditions of the underlying debt financing documents in effect
with such creditor party, this Agreement shall be deemed to be amended so as to
cause any such benefit or right to be incorporated into this Agreement
concurrently with making any such benefit or right available, and on comparable
terms as it is made available, to any such other creditor.

SECTION 14. Counterparts. This Agreement may be executed in counterparts, each
of which will be deemed an original document, but all of which will constitute a
single document. This document will not be binding on or constitute evidence of
a contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and a copy thereof delivered to each
party under this Agreement. Each party to this Agreement agrees that it will be
bound by its own facsimile or electronic signature and that it accepts the
facsimile or electronic signatures of each other party.

[Signature pages to follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Forbearance Agreement has been executed by the parties
hereto as of the date first written above.

 

BORROWER:

 

ENDOLOGIX, INC.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

CVS/DMS ACQUISITION CORP.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

 

NELLIX, INC.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

 

TRIVASCULAR TECHNOLOGIES, INC.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

 

TRIVASCULAR, INC.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

 

ENDOLOGIX CANADA, LLC

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

 

TRIVASCULAR SALES LLC

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

RMS/ENDOLOGIX SIDEWAYS MERGER
CORP.

By:  

/s/ Vaseem Mahboob

  Name: Vaseem Mahboob   Title: CFO

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

AGENT AND LENDERS: DEERFIELD ELGX REVOLVER, LLC., as Agent By:   Deerfield
Management Company, L.P. (Series C), Manager By:   Flynn Management LLC, General
Partner By:  

/s/ David Clark

  Name: David Clark   Title:   Authorized Signatory

 

DEERFIELD PRIVATE DESIGN FUND IV, L.P.., as Lender By:   Deerfield Mgmt IV,
L.P., General Partner By:   J.E. Flynn Capital IV, LLC, General Partner By:  

/s/ David Clark

  Name: David Clark   Title:   Authorized Signatory

 

DEERFIELD PARTNERS, L.P., as Lender By:   Deerfield Mgmt, L.P., General Partner
By:   J.E. Flynn Capital, LLC, General Partner By:  

/s/ David Clark

  Name: David Clark   Title:   Authorized Signatory

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

DEERFIELD PRIVATE DESIGN FUND III, L.P.., as Agent By:   Deerfield Mgmt III,
L.P., General Partner By:   J.E. Flynn Capital III, LLC, General Partner By:  

/s/ David Clark

  Name: David Clark   Title:   Authorized Signatory

[Signature page to Forbearance Agreement]



--------------------------------------------------------------------------------

Schedule I

Existing Compensation Plans

 

1.

Vaseem Mahboob—2018 grant providing for equity and cash payments.